455 F.2d 969
79 L.R.R.M. (BNA) 2602, 67 Lab.Cas.  P 12,412
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOLLY FARMS POULTRY INDUSTRY, INC., Respondent.
No. 71-1771.
United States Court of Appeals,Fourth Circuit.
Feb. 8, 1972.

Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., and A. Donald Rhoads, Washington, D. C., on brief for petitioner.
Jesse S. Hogg, Miami, Fla., on brief for respondent.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
This case is before us upon application of the National Labor Relations Board for enforcement of its order, reported at 187 NLRB No. 116, finding that the respondent, Holly Farms Poultry Industry, Inc., violated Sec. 8(a) (1) and (3) of the National Labor Relations Act by discharging employees William H. Key, Jr., and Betty Lee Wagoner because of their activities on behalf of the union.  The respondent contends that both Key and Wagoner were discharged not for their union activity but rather because of their solicitation on behalf of the union during working hours in violation of a company rule barring such solicitation.  Respondent admits that credibility resolutions are peculiarly within the province of the Trial Examiner and the Board.  It asserts, however, that a clear preponderance of the relevant evidence demonstrates that those credibility findings are incorrect.


2
We see no merit in the respondent's contentions since an examination of the record as a whole discloses substantial evidence in support of the Trial Examiner's findings with respect to the discharges of both Key and Wagoner.  Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951).


3
Accordingly, we dispense with oral argument and enforce the Board's order.


4
Enforcement granted.